DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art teaches An image capturing apparatus comprising: a light receiving sensor including two-dimensionally arranged pixels and configured to photoelectrically convert a pair of object images having passed through a first pupil region and a second pupil region into which a pupil region of an image capturing lens is divided in a first direction and to output a first image signal and a second image signal, each of the first image signal and the second image signal corresponding to a respective object image of the pair of object images and at least one processor or circuit.  However, the prior art does not teach a calculation unit configured to calculate a first phase difference between the first image signal and the second image signal in the first direction and a second phase difference between the first image signal and the second image signal in a second direction orthogonal to the first direction: a focus detection unit configured to calculate a first focus detection result based on the first phase difference: and a determination unit configured to determine presence or absence of heat haze based on the second phase difference when taken in combination with all the limitations of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0045849 A1 Yamasaki teaches see Paragraph [0007] a camera for performing focus control using a phase difference method using split pixels; US 2018/0352177 A1 Komiya et al teaches (see abstract) a camera for detecting and correcting for heat haze; US 2016/0006936 A1 Hattori et al teaches (see Paragraph [0003]) a camera for detecting and correcting for heat haze.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
February 2, 2021